 Case: 1:20-cv-00220 Document #: 175-1 Filed: 11/11/20 Page 1 of 3 PageID #:5882


                              Default Schedule A
No.    Platform                 Store Name                      Merchant Id
 1    Wish        aliupingping                          5b54502afebc1d43a19647cb
 2    Wish        Andrea's shop                         5953b94530047a51048e02c5
 3    Wish        Another aunt shop                     58fa1bb811dfa910ed04d703
 4    Wish        Anthony_Yue01                         570b927a4716bc58e259a4ef
 5    Wish        Excluded                              Excluded
 6    Wish        Excluded                              Excluded
 7    Wish        Excluded                              Excluded
 8    Wish        BlackkkkkkkHack                       5abdd6487c276856a4b038d6
 9    Wish        BlingBlings                           53a7998e46188e142f7b1a6a
10    Wish        Excluded                              Excluded
11    Wish        Excluded                              Excluded
12    Wish        catboys                               5aed1ca8e9b723195ee10e4f
13    Wish        Excluded                              Excluded
14    Wish        chenkang889                           5aaf9fddabef95217b66a8ae
15    Wish        chou#dou#fu                           5968a12e82a8546ccb741740
16    Wish        Creative Groceries Shop               59687410d4cc3446e30a47d1
17    Wish        Excluded                              Excluded
18    Wish        daqishangwu                           59c31b680415f81442b192b7
19    Wish        Excluded                              Excluded
20    Wish        Dismissed                             Dismissed
21    Wish        dearmoon                              572aea1ad570175920fea577
22    Wish        demtya                                58044c6b8bf5da1dbc0b7d78
23    Wish        Excluded                              Excluded
24    Wish        discoveryxiaoyunyun                   58d876d2b7bb135360907c0d
25    Wish        Dream1688                             593a7b96abea913508da1588
26    Wish        duhuili                               5b4c4afb14f3357da7a7fa05
27    Wish        E-oneshop                             58be51b9597932528ab1d737
28    Wish        emimi                                 594b77b78635f0195d7db3e7
29    Wish        Dismissed                             Dismissed
30    Wish        Fashion GO International              54ff021aa0086e70c8d90872
31    Wish        Excluded                              Excluded
32    Wish        Excluded                              Excluded
33    Wish        Excluded                              Excluded
34    Wish        Excluded                              Excluded
35    Wish        fjnlyouth100                          5a0f91a9e650333b15747a5a
36    Wish        flower123                             5890975f3e68dc4d917340ed
37    Wish        flyby                                 595a4e29d4cc3424950b1eab
38    Wish        Excluded                              Excluded
39    Wish        Excluded                              Excluded
40    Wish        guodongling                           58e258665ee73c7b19c565d5
41    Wish        gzHo tiger                            55d1db4f0aacb81237f2f3d4
42    Wish        happynewproduct                       5760d17510cc155e2215db3c
43    Wish        Excluded                              Excluded
44    Wish        huihui2015                            5509759299d7f30b28bac507
45    Wish        Excluded                              Excluded
46    Wish        Jane‘s Home E-commerce Company        55e42487c9f8234220401ebf
47    Wish        jiawei88                              5836c39b6339b4488b50f5a3
48    Wish        jijsgywyh2212@163.com                 596853fed44a9b12acf6a119
49    Wish        Jpeach                                59d4e99567e9be787473f7cd
 Case: 1:20-cv-00220 Document #: 175-1 Filed: 11/11/20 Page 2 of 3 PageID #:5883


 50   Wish       JVCAT STORE                            580dfea7cfe7e51960733cb3
 51   Wish       Excluded                               Excluded
 52   Wish       Dismissed                              Dismissed
 53   Wish       lilu2521                               5b5d269d6967ac20758191e0
 54   Wish       Excluded                               Excluded
 55   Wish       Excluded                               Excluded
 56   Wish       MEET@Cozyroom                          586d05636c138a4f909eb9c6
 57   Wish       meilichun                              5b5558b70fa369254e1582e5
 58   Wish       Excluded                               Excluded
 59   Wish       monishangmao                           5d4e934f933fb16bdeb71a87
 60   Wish       Excluded                               Excluded
 61   Wish       Excluded                               Excluded
 62   Wish       Excluded                               Excluded
 63   Wish       Excluded                               Excluded
 64   Wish       NEW TIMES E-COMMERCE CO.,LIMITED       565c72b4675dec127c2d0bb2
 65   Wish       niuniujiadedian                        585a18714a39b14d56276d9e
 66   Wish       oyttf                                  5849056ee18c0f6ebdbade1b
 67   Wish       Excluded                               Excluded
 68   Wish       popular lady                           54aa9b1e40b378422555d4a0
 69   Wish       Excluded                               Excluded
 70   Wish       QIUZUZHAO                              5b4ef2831fad502f4c6bf690
 71   Wish       qlj0099009900@163.com                  589d88e2197b17562ca6c2c0
 72   Wish       QOQOQOQO                               5ad30253c3911a2d93dd2d2b
 73   Wish       Rapidly168                             591028d60cfae2269a811af8
 74   Wish       roryshop                               5774fa7fb5744e192216dc26
 75   Wish       Excluded                               Excluded
 76   Wish       Excluded                               Excluded
 77   Wish       Excluded                               Excluded
 78   Wish       serafhbsfdbfg                          59108742eb13661f210fec76
 79   Wish       Excluded                               Excluded
 80   Wish       Dismissed                              Dismissed
 81   Wish       Dismissed                              Dismissed
 82   Wish       Excluded                               Excluded
 83   Wish       Excluded                               Excluded
 84   Wish       Dismissed                              Dismissed
 85   Wish       tangxingyi                             5aa60c7f28a2b3327efaa7ab
 86   Wish       Excluded                               Excluded
 87   Wish       Tenthousandsteedsgallop                5975b1378ee78d51f74a9ee4
 88   Wish       Ting-Ing                               58de07456d7b2974d4a287be
 89   Wish       Excluded                               Excluded
 90   Wish       Translinkco                            5b1e89717752c829b486e460
 91   Wish       Excluded                               Excluded
 92   Wish       Excluded                               Excluded
 93   Wish       Excluded                               Excluded
 94   Wish       wangpeng1994                           5b55778aa2a4e71d8d54d51b
 95   Wish       watchstore                             53b7e3b0d9113922b95bbf97
 96   Wish       wedding party factory                  54f3caa3a0086e329580f91d
 97   Wish       Excluded                               Excluded
 98   Wish       Excluded                               Excluded
 99   Wish       Excluded                               Excluded
100   Wish       wpshfljopl                             5b50051f8dcb852dbbdeddb1
101   Wish       Excluded                               Excluded
102   Wish       xiaochouyudedian                       5b44339786152a5a17903e06
 Case: 1:20-cv-00220 Document #: 175-1 Filed: 11/11/20 Page 3 of 3 PageID #:5884


103   Wish       Excluded                               Excluded
104   Wish       Excluded                               Excluded
105   Wish       yangbodedianaiyan                      5b29cb60eae8b4267bfeb2b9
106   Wish       yangtingting011                        5b5bd97880736a254fa10652
107   Wish       Dismissed                              Dismissed
108   Wish       Youngor Boy's Store                    58c7c8256c158150efd71324
109   Wish       Excluded                               Excluded
110   Wish       Dismissed                              Dismissed
111   Wish       Excluded                               Excluded
112   Wish       zeng haiping                           593acadb0b457136d48123b9
113   Wish       Dismissed                              Dismissed
114   Wish       Dismissed                              Dismissed
115   Wish       Excluded                               Excluded
116   Wish       Excluded                               Excluded
117   Wish       zpzp                                   58bd73c8f00a9953123fa890
